Exhibit 10.9

WOLVERINE TUBE, INC.

200 Clinton Avenue West, Suite 1000

Huntsville, Alabama 35801

September 15, 2008

Wieland-Werke AG

Graf-Arco-Strasse 34-36

D-89079 Ulm

Federal Republic of Germany

 

  RE: Option Agreement dated as of September 15, 2008, by and among Wolverine
Tube, Inc. (“Wolverine”), Wieland-Werke AG (“Wieland”), and Wolverine China
Investments, LLC (“W/Investments”) (the “Option Agreement”)

Ladies and Gentlemen:

Recently, Wieland has requested that Wolverine waive the requirement set out in
Section 2 of the Option Agreement that the Option be exercised only during the
period beginning April 1, 2011 through and including March 31, 2013 and that
Wolverine permit Wieland to exercise the Option immediately (and in all events
on or before September 15, 2008) upon payment of certain consideration to
Wolverine, among other things. This letter agreement will evidence Wolverine and
Wieland’s agreement regarding such request. (The defined terms used in this
letter agreement which are not otherwise defined in this letter agreement shall
have the definitions attributed to them in the Option Agreement.) For good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Wolverine, W/Investments and Wieland have agreed as follows:

1. Wolverine hereby waives the requirement set out in Section 2 of the Option
Agreement that Wieland shall have the right to exercise the Option, once and
only once, during the period beginning April 1, 2011 through and including
March 31, 2013 to purchase all, but not less than all, of a twenty percent
(20%) ownership interest (represented by 20 Membership Units) in W/Investments
from Wolverine, and hereby grants to Wieland the right to exercise the Option to
purchase once and only once, during the period beginning the date of this letter
agreement through and including September 15, 2008 upon the terms and conditions
set out in this letter agreement (the “Accelerated Option Exercise”).

2. By execution of this letter agreement, Wieland shall be deemed to have
properly and timely given to Wolverine and W/Investments written notice of
Wieland’s Accelerated Option Exercise in accordance with Section 6.4 of the
Option Agreement. The closing of the Accelerated Option Exercise shall occur on
or before September 15, 2008 simultaneously at the offices of Wolverine in
Huntsville, Alabama and the offices of Wieland in Ulm, Germany (the “Accelerated
Closing”).



--------------------------------------------------------------------------------

3. At the Accelerated Closing, Wieland shall pay to Wolverine by wire transfer
to an account designated in writing by Wolverine the sum of Ten Million One
Hundred Twenty Thousand and No/100’s US Dollars (US$10,120,000.00) for the
Optioned 20% Interest (the “Accelerated Purchase Price”).

4.(a) The purchase and ownership of the Optioned 20% Interest shall be subject
to the terms and conditions set forth in that certain Optioned 20% Interest
Purchase Agreement dated as of September 15, 2008, between and among Wolverine,
Wieland, and W/Investments in substantially the form attached to this letter
agreement as Exhibit A and incorporated by reference herein (the “20% Interest
Purchase Agreement”), as set forth in that certain Owners and Voting Rights
Agreement dated as of September 15, 2008, by and among Wolverine, Wieland,
W/Investments, and Wolverine Tube (Shanghai) Co., Ltd. (the “Voting Rights
Agreement”), and as set forth in that certain Second Amended and Restated
Limited Liability Company Agreement of W/Investments, dated as of September 15,
2008, by and between W/Investments, Wolverine, and Wieland, as amended (the “LLC
Agreement”).

(b) At the Accelerated Closing, Wolverine and Wieland shall execute and deliver
the Purchase Agreement which shall contain certain representations, warranties,
and agreements with respect to Wieland’s purchase of the 20% Optioned Interest
(which representations, warranties and agreements shall be delivered instead and
in lieu of, and shall be deemed to be a restatement and amendment to, the
representations, warranties, and agreements which are to be delivered by
Wolverine in accordance with Sections 3 and 5 of the Option Agreement) and shall
be applicable to the Optioned 20% Interest and the purchase of the Optioned 20%
Interest by Wieland from Wolverine, together with such transfer of membership
interests and other instruments as the parties may agree upon.

5. Upon the consummation of the purchase of the Optioned 20% Interest
(represented by 20 Membership Units) in W/Investments, Wieland shall own an
aggregate fifty percent (50%) ownership interest (represented by 50 Membership
Units, in the aggregate) in W/Investments, and Wolverine shall own a fifty
percent (50%) ownership interest (represented by 50 Membership Units) in
W/Investments. Further, upon consummation of the closing of the Accelerated
Option Exercise, the Option Agreement shall be of no force and effect and shall
be fully performed and any continuing or surviving representations, warranties
or agreements in connection with or with respect to the purchase or ownership by
Wieland of the Optioned 20% Interest by Wieland shall arise solely from and be
solely governed by the 20% Interest Purchase Agreement (or any document or
instrument executed in connection therewith), the Voting Rights Agreement, or
the LLC Agreement, as the case may be.

 

2



--------------------------------------------------------------------------------

If you find this letter agreement to set out our agreements with respect to the
exercise of the Option by Wieland during the period beginning the date of this
letter agreement through and including September 15, 2008 in consideration for
the payment of the Accelerated Purchase Price and in accordance with the 20%
Interest Purchase Agreement, please execute this letter agreement in the space
provided below and return a copy to me.

[Signature Page to follow]

 

3



--------------------------------------------------------------------------------

Yours very truly,      

Harold M. Karp, President and

Chief Operating Officer

Wolverine Tube, Inc.

READ, AGREED, AND CONSENTED TO this              day of September, 2008.

WIELAND-WERKE AG, a corporation of the Federal

        Republic of Germany

 

By:      

Harald Kroener

Chairman of the Executive Board

By:      

Dr. Ulrich Hartmann

Member of the Executive Board

WOLVERINE CHINA INVESTMENTS, LLC,

    a Delaware limited liability company

By: Wolverine Tube, Inc., a Member and Managing Member

 

  By:        

Harold M. Karp

President and Chief Operating Officer

By: Wolverine CI Inc., a Delaware corporation, a Member

 

  By:        

Harold M. Karp

President and Chief Operating Officer

 

4